Citation Nr: 0431956	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
ileocecostomy, currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1973 to September 1975, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's gastrointestinal disability is not 
productive of definite interference with absorption and 
nutrition manifested by impairment of health and weight loss.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative ileocecostomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.20, 4.27, Diagnostic Code 7399 - 7328 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the November 2002 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in June 2002 specifically notified the veteran 
of the provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not he or the VA bears the burden of producing or 
obtaining that evidence or information.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims (Courts) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
The RO did so in this case.  As indicated above, the notice 
letter was dated in June 2002 and the RO's decision was dated 
in November 2002.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
and VA outpatient records are associated with the claims file 
and the veteran has been afforded a VA examination in 
connection with his current appeal.  The veteran has not 
indicated to the Board that there is any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete, and this matter is ready for appellate 
review.  




Background and Evidence

Historically, a rating decision dated in October 1976 granted 
service connection for postoperative ileocecostomy and 
assigned a 20 percent evaluation under Diagnostic Code 7399 - 
7328.  This decision was based on a review of service medical 
records that indicated the veteran underwent a resection of 
the terminal ileum and cecum for a ruptured appendix with 
appendiceal abscess.  The decision was also based on a 
November 1976 VA examination that demonstrated cramps and 
discomfort, as well as the veteran's history of occasional 
diarrhea.  That evaluation has remained in effect since that 
time.  

In a June 2001 statement, the veteran indicated that although 
his service-connected disability was currently rated at 20 
percent, his condition had worsened and he was receiving more 
treatment at a VA medical facility.  

VA outpatient records from January 2000 through June 2002 
were obtained in support of the veteran's claims.  In a 
record dated June 2001, the veteran reported that he had 
intermittent abdominal cramping for two months.  He related 
that he had had diarrhea since the surgery relating to the 
ruptured appendix.  He stated that over the previous few 
months the diarrhea had worsened, and that he now had four 
soft stools per day.  The veteran denied any bleeding and 
reported that his appetite was fair.  The examiner assessed 
abdominal cramping of questionable etiology.  The examiner 
also noted that the veteran appeared well nourished and well 
developed.     

In June 2002, the veteran was afforded a VA examination in 
connection with his claim.  The examiner reviewed the 
veteran's claims file and noted that the veteran weighed 143 
pounds in October 2001 and weighed 151 on the day of the 
examination.  His height was reported to be 5 feet, 8 inches.  
The veteran denied chronic problems with nausea or vomiting, 
but stated that his main discomfort was that he could not 
control his bowels, although he was not incontinent and did 
not wear padding.  The veteran had four or five loose stools 
per day and reported that this had remained unchanged since 
his surgery.  He also reported more intense abdominal 
cramping and social embarrassment due to his urgent need to 
defecate.  The veteran stated he had extreme abdominal pain 
that awakened him from sleep at night.  The examiner noted 
that the veteran was a well-developed and well-nourished male 
with no evidence of malnutrition, anemia, or debility.  The 
examiner also noted mild abdominal tenderness but no 
abdominal masses.  The examiner diagnosed the veteran with 
ileocecostomy with resultant chronic diarrhea and abdominal 
discomfort.  The examiner also noted that the comprehensive 
lab tests were normal.  

The veteran filed a Notice of Disagreement in December 2002.  
The Statement of the Case was issued in March 2003.  The 
veteran then filed his Form 9 appeal in April 2003, stating 
that he was unable to eat without difficulty, had been losing 
weight, vomited after eating, and was unable to get proper 
nutrition because of this.    


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered, such as the 
situation in this case, it will be permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's postoperative ileocecostomy 
has been evaluated by the RO by analogy to the resectioning 
of the small intestine.  A 20 percent evaluation for this 
disability contemplates a disability that is symptomatic with 
diarrhea, anemia, and inability to gain weight.  A higher 
evaluation of 40 percent is warranted when there is evidence 
of definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7328 (2004).  Where 
residual adhesions constitute the predominant disability, the 
disability is rated under Diagnostic Code 7301.  Id.

After reviewing the evidence of record, the Board is of the 
opinion that there is no basis upon which to increase the 
veteran's rating for postoperative ileocecostomy.  
The veteran's outpatient records from January 2000 through 
June 2002 indicate that the veteran reported abdominal 
cramping and diarrhea, but they do not evidence an 
interference with absorption or nutrition.  In fact, the 
examiner in these records noted that the veteran appeared 
well nourished and well developed.  

At the VA examination in June 2002, the examiner noted that 
while the veteran had diarrhea, he did not have anemia and 
had actually gained weight.  A higher evaluation of 40 
percent under Diagnostic Code 7328 additionally requires 
interference with absorption and nutrition.  On VA 
examination in June 2002, the examiner noted that the veteran 
was well-nourished and that there was no evidence of 
malnutrition.  A 40 percent evaluation also contemplates an 
impairment of health demonstrated by objective findings to 
include weight loss.  The veteran's records demonstrate that 
he actually gained weight from October 2001 to June 2002.  
Furthermore, the comprehensive lab tests were normal.  The 
Board notes further that there is no objective evidence that 
the predominant disability is residual adhesions.  The 
evidence does not indicate that the veteran meets the 
requirements for a 40 percent evaluation under Diagnostic 
Code 7328.  Accordingly, the Board finds that entitlement to 
an evaluation in excess of 20 percent for postoperative 
ileocecostomy is not warranted.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing that the 
veteran's postoperative ileocecostomy has resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 20 percent for postoperative 
ileocecostomy is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



